E ATT-S         NEY         GENERAL
                        CD      EXAS




Mr. Joe Resweber                     Opinion No. C- 697
County Attorney
Harris County                        Re:   Whether Clareivood House,
Houston, Texas                             an elderly persons’
                                           retirement home, is exempt
                                           from ad valorem taxes as
                                           an institution  of purely
Dear Mr. Resweber:                         public charity.
        In connection with your request for an opinion on the
above captioned matter,     we have been advised of the follow-
ing facts.     Clarewood ~House, hereinafter     referred   to as the
Home, is owned by the Sharpstown Tower Corporation,            which is
incorporated    under the Texas Non-Profit     Corporation Act for
the oharitable    or benevolent purposes of providing elderly
persons with housing facilities       and were specially     designed
to meet the physical,     social,   and psychological     needs of the
aged and contribute     to their health, security,       happiness, and
usefulness   in longer living.      The corporation     Is 100s financed
as an F.H.A Loan Project.         The Commlssloner of Internal Revenue
has heretofore    granted this corporation     a tax exemption as having
been organized~and operated exclus%vely for charitable            purposes
and no part of the earnings of which inures to the benefit            of
any private shareholder or lndivldual.         See Sec. 501(c (
the Internal Revenue Code of 1954, 26 U.S.C. Sec. 501 I c 31 35);
also annotations    In 69 A.L R.2d 871, 878.
         The corporation’s      property consists  of 8.388 acres. of:
land loaated In a metropolitan         area of Houston, adjacent to
the large Sharpstown Shopping Center.          The Home was located
to avoid isolation     from the community and designed to meet
the needs of elder1       citizens    for adequate housing In that
community, costing x 4,700,OOO.OO.         It has eleven stories,
containing    two hundred eighty-eight      apartment residence units,
each having Its own private bath with tub or tub-shower combi-
nation.     There are no’:ateps in the Home; only elevators        and
inolines    which have handrails are provided,- with some units
having side door ovens and baths for wheel-chair          residents.
A specially    designed nursing aare unit is connected to the


                             -3&a-
Mr. Joe Resweber,       Page 2 (C-697)


Home by covered passageways and ramps.                Included in the unit
are rooms for occupational           therapeutic    activity     of several
kinds and rooms for residents            requiring nursing care by
resident nurses.        A twenty-four       nursing unit is provided at
rates which the residents           can afford to pay and at a rate
well-below     the prevailing       rates in 'hiouston. A furnished
chapel and various recreational             areas' are available      to all
without cost,        Much, of the cost of operating the Home is to
be paid for by contributions            or donations,     which now exceed
$450,000.00.       No founder's      or finder's    or admission fee is
charged, but those residents            who are financially       able to
pay for their care are charged a fee on a basis determined
by the Board of Directors.            Admission.,in each case is
determined on its own merits and as a matter of mutual
agreement.      Hotel-type     room and bath, with 288 square feet
normally bring a fee of $80.00 monthly; efficiency                  units
of 354 square feet for $100.00 monthly; the one-bedroom,
living dining combination,           with kitchen, electric        range,
and more elaborate       facilities      for $150.00 monthly; two-
bedroom, two-bath apartments             extensive facilities       and con-
taining 780 square feet for $190.00 monthly, ten of which
are specially      designed for wheel-chair         tenants.      Additional
elaborate    facilities     include a library,       game room, beauty
shop, restaurant,       hobby rooms, auditorium for lectures             and
cultural   events, telephone and message service,               coin-operated
laundry, and sun decks.           All apartments are air-conditioned
with a picture-window        view.. and have,,tile      flooring.      When it
becomes debt-free,       the land and buildings         are required to be
deeded to the First Methodist Church.
         Fifteen units In the Home have so far been set aside for
use by retired persons unable to pay for such facilities,         three
of which are oocupied by tenants paying no rental and six of
which are occu led by tenants paying only partial        rental.    Thus
nine of the 28 2; apartment units havebeen occupied by tenants
who are unable to pay the normal rental charges, and at this
time, an additional    six patrons unable to pay are being added
as tenants.     The Board of Directors   assert they are increasing
the number of full and partial     charity tenants just as fast as
resources permit!     Revenues have not been sufficient      to pay
the debt charges and all operating expenses and over $450,000.00
In deficits    have had to be raised by donations.      Although It was
a group of Individuals    who organized the Home, It Is non-sec-
tarian,   with most denominations represented by tenants.        The
average age of the 275 residents      Is 77.   Sixty per cent of
them receive Social Security benefits,~ sixty-five       per cent being
under 72; and one-third    of the residents    would face serious


                                  -3353-
Mr. Joe Fiesieber,    page 3~ (C- 697)


difficulty    without the social   security.   All are unemployed
but five.     The Board of Directors    have avoided requiring   infor-
mation smacking of a “pauper’s oath” or disclosure        of their
amount of income; but in all cases it asrrertains that the aged
persons are “needy” and it Is satisfied       that no recipient    of
charity    Is a property owner.   Our rough calculation    Indicates
that an average apartment unit costs approximately        $~~,OOO.OO
to ereat.
       Cn the basis of the information    furnished to us in a
letter of the Vice President and General Manager, we com-
pute the following data relevant to apartments which have
been in use on a charitable  or part-paid   basis,  as follows:
         Total of the usual monthly rental                    ‘Lpg
         Total monthly rental charged and oollected                 .
         Anount commuted per month as charity                   7m.00
When wemultiply   this $785.00 per month by 12’, we arrive at
ths awn of $9,420.00 which represents part of the charity con-
tributed by Clarewood House during a year’a period of time.
Under conditions  at the date of this writing,  it is anticipated
that .more than $18,000.00 will be ,-presented  as charity for this
tax year.
         In addition, it~ia fair to atate that charity is also
preaent not only from the Home paying the entire or partial
oosts for some of the residents     but also charity,is   present
with respect to all of the aged residents     who are furnished
services   and facilities  at a rate substantially    less than cost.
We have not attempted to convert this charity into dollars,
but it appears that the charity to the public resulting        from
the operation of the Home is substantial     and not merely nominal,
aa the revenues have not been anffioient     to pay debt charges
and operating expenses and over $450,000,00 in deficits        have
had to be raised by donations.
         The Home claims exemption from ad valorem taxes under
Article   VIII, zection 2 of the Constitution        of Texas, which
provides that     . . . the legislature     may,  by  general laws,
exempt from taxation    . . .  instltutlons~   of  purely   public
oharlty;   and all laws exempting property from taxation otffer
than the property above mentioned shall be null and void.
         The Legislature,    in Article   7150,   Section   7, V.C.S.   of
Texas,   provided:


                               -3354
Mr. Joe Resweber,    Page 4 (C-697)


              Public charities.      All buildings    and per-
           ,”

            sonal'property     belonging to Institutions
            of purely public charity,        together with
            the lands belonging to and occupied by
            such institutions      not leased or otherwise
           used with a view to prof%t, unless such
           rents and profits       and all moneys and credits
           are appropriated       by such institutions     solely
            to sustain such institutions        and for the
           benefit     of the sick and disabled members
           and their families       and the burial of the
           same, or for the maintenance of persons
           when unable to provide for themselves,
           whether such persons are members of such
            institution    or not.     An Institution   of
           purely public charity under this article
           Is one which dispenses Its aid to Its
           members and others in sickness or distress,
           or at death, without regard to poverty or
           riches of the recipient,        also when the funds,
           property and assets of such institutions            are
           placed and bound by its law to relieve,           aid
           and administer in any way to the relief            of
           its members when in want, sickness and dis-
           tress,    and provide homes for its helpless
           and dependent members and to educate and
           ~maintaln the orph$ns of its-deceased         members
            or other persons.               ‘/
      In Interpreting     the phrase “purely public charity” in
our Constitution,     Article   VIII, Section 2, the word "purely"
in the Constitutional      provision    above quoted modifies the word
“charity” and not the word “public” so as to require an lnstl-
tution to ha've a wholly altruistic        quality and exclude from It
every private or selfish       interest   or profit   or corporate gain.
Benevolent dc Protective      Order of Elks v. City of Houston, 44
  . .   4uu, 4      (Tex.Civ.App.    1931, error ref.).
      The property of the institution     must be used wholly and
exclusively  for charitable   purposes and such use of the property
must be actual,   direct,  and exclusive.    City of Houston v.
Soottlsh Rite Benevolent Assn., 111 Tex. 191 230 S . W.
n cannot be used to engage In. a c~ommerclal &siness.         gk!;:?'
v. Woodmen of the World Life Ins. Society        280 S.W.2d 3r7TTex
            55 error ref.).      Nor may it bi used to enter into
a landlord ani tenant relationshlp'which      creates a commercial
transaction   or lease, particularly    where rent is paid.    David
                                                            371~2d
                                                            ere actual
rent is not paid such ion-charitable      use destroys the exemptlon.
                             -3355-
Mr. Joe Reaweber, page 5 (C- 697)


       of Longview v. Markham - McRee Memorial Hospital,          152 S.W.2d
       (T   C     A    1941 j . s anta Rosa Infirmary v. City of San
Antonioex&?:W~P&6         (T&E. Sup. Ct. 1924).       However, our courts
inthese    cases have clearlv     indicated   that charitable    institu-
tions might derive,    as an incident      of the administration-of       the
charities,   rents and profits     where they were devoted directly
and solely to those very charities.          Moreover, as pointed out
In the Santa Rosa Infirmary case, supra, where all facilities
are exCluslvely    operated by members of the institution,          tax
exemption Is not lost by the needy patron capable of paying,
doing so, for maintenance or for services         rendered therein by
others not wholly engaged in a charitable         work. Nor did the
operation of a small drug store in the building destroy the
tax exempt structure.      The requirement Is merely that the
buildings   be used and occupied by the charitable        Institution
and none other.
         It Is pertinent  to observe that such a charitable   lnstl-
tution   aa an Infirmary need not be supported exclusively   by
gratuities   or donations to be exempt from taxation,   since it
was held in the Santa Rosa Infirmary case, supra, that it does
not loae ita exempt status by paying for its plant from inci-
dental earnings or expending its funds realized    therefrom in
training nurses, being within the proper upkeep and maintenance
needs for which profits     may be appropriated.  7 Baylor Law
Rev. 494, 497.
          From the above authorities,    it is also seen that owner-
ship as well as exclusive      use by the charitable    Institution    is
required tn the sense of a perpetual dedication         of the property
and the miscellaneous     mutations of profits    derived to charitable
uaea or purposes.     No private individual    may obtain any profit
or gain,    or If a corporate owner is involved,      no distributable
earnings,    such as dividends,   may result.   In addition,     the
institution    must benefit persons indefinite     in numbers and
oersonalitles.    to the end that they will be prevented from
becoming burdens to society or to the State.‘
v. Missouri-Pacific     Lines Hospital Ass.!n., 99
Civ.App. 1930B error ref.)
         Cn the other hand, the authorities   above cited hold that
the chatity is not required to be universal     to be public and
the institution    is not reauired to search out the needy persons
on the highways and byways.      Raymondvllle Memorial Hospital v.
State    253 S.W.2d 1012 (Tex.C?v.App.   1952, error ref.,  n.r.e.f;
eylor       Law Rev. 133, 138.    The charity is deemed public if
It affects    all of the people of a state or community through


                               -3356-
Mr. Joe Resweber,     Page 6 (C- 697)


its  assumption, to a material extent,‘that         whidh otherwise
     t become the obligation       or duty ,of the state or community.
YF awme           charity Is not necessarily       rendered “private”
as distinguished    from “public’ because limited In sect, class
or fraternal   order, etc.      11 Baylor Law Rev. 137.      It is said
‘oharlty   need not be universal to be public.”        -City of Palestine
v. Missouri-Pacific     Lines Hospital Ass’n.,      supra; B.P.O.E. Lodg
V.     ty of houston,   44  S  W
                              . . 26 4oti (Tex.Clv.App’ 193,    error ref. e, .
         The latest definition     and test of charity,   as inter-
preted by the Supreme Court of Texas. Is set out in River Oaks
barden Club v. City of Houston, 370 S.W.2d 851 (1963’).          I
fl    t four decision       th Court applied the so-called      “q%i
pr?qui”    idea earlier’exp~essed     In City of Houston v. Scottish
Rite Benevolent AssIn.,      supra, wherein It was said that a
charitable    Institution   must meet three criteria    to warrant
tax exemption:       (1)  It must make no gain or profit,    (2) must
accomplish ends wholly benevolent,       and (3) must benefit persons
indefinite    in number by preventing them from becoming burdens
on the community or state.        18 Southwestern Law Journal 703,
707-708.
         It affirmatively     appears from the River Oaks Qarden Club
case, supra, that first;         In order to justly     a charitable     tax
exemption, the institution’s         activity   Itself  must be one in
which the state or community could have an obligation               to support;
and secondly,     the institution      must substantially    tend to lessen
that obligation     so that the.benefits       therefrom run to a relatively,
large segment of the public.           Further, It cautions us that a
charter declaration       of the purpose and obligations        Is not con-
clusive,    and we must look further to the actual operations              of
the institution     and the effect      and result thereof.      No guide-
lines are provided as to just what actlv%fles             are to be deemed
to be government obligations          or just what degree, or percentage
or extent of charitable       benefits    must be provided to warrant
an exemption.      Institutions,      though plainly altruistic,      will
apparently’ not be held to be purely charitable             which do not
provide provable benefits         covering a substantial     number of
people in those areas falling          within the traditional     definition
of public welfare.       Examples are institutions        devoted to the
promotion of the fine arts of gardening, dramatics,              interior
decorating,    maintenance of historical        landmarks, or those arts
characterized    as “aesthetio”,       as evidenced in the River Oaks
Carden Club case, supra.          It is left to the function of our
courts to determine where the line will be drawn and to provide
other examples.



                                -3357-   $,
nr.   Joe Resueber,   Page 7 (C-697)


       The problem of applying the rule of River Oaks, supra ,
to the facts of this or other situations is accurately described
in 18 Southwestern Law Journal 703, 711 (1964):
            ‘Even If the courts interpret        the uid ro E
            standard liberally,      the uncertainty %iTi-
                                                        w lc per-
            vades the criteria-for      charitable   exemptions
            in Texas will work a hardship’onlnstitutione
            in the ..fringe area.     In most cases one should
            be able to look to the constitution         and the
            exempting statutes      to determine whether a
            narticular    oraanisatlon   auallfles   for exemotion.




         It is our considered    opinion that, assuming an absence
of controverey,as     to the particular   facts submitted, the Home
may not be said to fall within the “fringe area.”           While the
courts have failed     to state what they regard as sufficient
charitable   benefit running to the public,       they have said that
if It was shown to be “substantial,”        the charitable   exemption
could be established.      Based upon the facts submitted to us, it
Is our opinion that the substantial       benefit   test has been met.
What is ade,quate housing for the needy aged? According to our
governmental current standards of society by 1961, adequate
housing !‘means housing which the aged can afford,         which meets
the special physical needs of the aged, and which is designed
to avoid isolation     from the rest of the community or an lnsti-
tutlonallsed   feeling.”     (White House Conference on Aging Policy
Statement on Housing, January 11, 1961).          According to the
Polioy Statements and Recommendations of the White House Con-
ferenoe on Aging, February, 1961, the average person can now
expect to live longer than before - past seventy and into the
eighty bracket - and will have longer periods of retirement.
We now have five times more people over sixty-five          than we had
In 1900; the number will double in the next forty years, while
the number over seventy-five      will triple.     In Harris County,
Texas, the problem is the same and within the next four years,
there will be 108,600 people over sixty-five.           The harsh social


                               -3358-
Hr. Joe Resweber,    Page 8 (C-697)


and economic facts revealed in the Conference Report show that
suoh a “retired  citizen  Is one who by reason of age has ceased
to work his customary intensity  of employment.
not engage in other types of part-time  occupation.He *y Or 2:
regular normal earned Income, however, hae in fact ceased.”
         The problem, of adequate housing and care for the aged
18 being undertaken as an obligation        by all echelons of govern-
ment. Drugs and medical care have extended life;          the industrial
revolution    and population   explosionhave    combined to bring an
ever increasing     higher standard and quality into the lives of
even the poor and needy.       What 18 now “decent” and “reaeuaable”
houelng and care for the aged was, indeed, luxury when the
framers wrote our State Constitution        over one hundred years
        Since the introduction    of the common law Into this
%,“;e in 1840      the Texas Constitutions    have been framed with
reference    to it. and our Constitution     1s reoulred to be lnter-
Qreted in the light of the development of Uie common law as
declared   by the courts of the



        The Supreme Court of Texas will apply words in the
Constitution   to present-day    conditions   and may find words ‘to
have been therein used In a eenee broad enouah to include things
not then within human e erience or knowledge. ” Roy v. Schneider,
110 Tex. 369, 221 S.W. 2    8 0, 918 (1920).     Since the Supreme Court
in River Oaks Garden Club v. City of Houston, BuQra, has said
that the framers of our Constitutions        Intended the meaning of
the charitable   exemption to cover “that which otherwise might
become the obligation      or duty of the community or the state”
(370 S.W.2d 854, ~‘s;,c ..I,, it Is therefore     necessary to observe
what obligations    the government has undertaken and how the
courts of the country have interpreted        purely Qubllti charity
in the light of the common law.         In addltlon,   our Constitution,
Art. III, Sec. 51a, authorizes       certain expenditures    for needy
aged persons, and the Le lslature,        In Articles   6%c, 6753, 1524b
through 1524k, 1528a, 12t 9k has provided extensively         for the
care and housing of the aged.        We do not read Into these
governmental   obligations    an Intent to exclude tax exemQtlon
for charitable   activities    to be undertaken by the citizens
themselves.    The state government claims no monopoly on charity.
          The obligation or duty of government under ItB general
welfare    powers is aa narrow or broad a8 the customs, mores,
ethics,    standards, and eoolal conscience of it8 people at a


                              -3359-     .:
                                          r
Mr. Joe Retiweber, Page 9 (C-697)


particular   time.   There could therefore  be no fixed,   unchang-
ing, and inflexible    meaning of what constitutes   "charity,"
nor do we think the constitutional     framers intended to write
Into the Constitution    a particular  standard or social concept
ai':tbelr time.    The concepts of "general welfare" and "charity"
are not etatlc.     Needs that were narrow or parochial    a century
ago are interwoven in our day with the well-being      of the
community and etate.
          The' White House Conference of 1961 established          the Qrin-
ciple and objective     that "All aging people .             should be ade-
quately housed,in a suitable         neighborhood of their choice and
supplied with community facilities           and services at rents they
can afford.     There Is, and will continue to be, a need for an
lhcreaee in all types of housing . . . . The aged have special
needa as to both their housing and their total environment.
Integral parts of their problem on the planning and developing
of 'facilities    for the aged - such as transportation,         shopping,
medical and hospital     facilities,      utilities,   churches, cultured
outletcl and congenial neighbors."           All of these things the Home
in this case sought to provide in a purported charitable              way.
        We have heretofore   rendered 0 inion Numbers WW-771 (1960),
WW-1277 (1962)   ww-1318 (1         w&24    (1962) C-209 (1964)
and Opinion No: C-357 (196 ), in which we recognized     that hohes
for the aged, under the facts submitted, were Institutions     of
purely  public charity and involved that which otherwise might
beoome the obligation    or duty of the community or state within
the legal concepte set out In River Oaks Carden Club v. City of
Houston, supra.    This is in accordance with the common law
meanlna of nurelv DubliC charits in other Surisdlctlons     and we




                                                                               ‘,




         The authorities throughout the nation are generally  In
accord In upholding this legal concept, as so clearly    set out
in Flfleld   Manor v. County of Los Angeles, sups,  10 Cal.Rptr.
at Q. 249 :



                               -3360-
Mr. Joe Resweber,    Page 10 (C-697)


            II
              .  .  .   Relief of poverty 1s not a condition
            of charitable        asalstance:     If the benefit    con-
            ferred has a sufficiently           widespread social
            value, a charitable         purpose exibts.      It is a
            matter of common knowledge that aged people ':
            require care and attention           apart from financial
            assistance,       and the supply of this care and
            attention      Is as much a charitable        and benevo-
            lent purpose as the relief           of their financial
            wants.      Every clvlllz~ed community must provide
            facilities,       either public or private,       for the
            care of old people regardless            of financial
            condition.       . . .
          . . :.. .      'The concept of charity Is not con-
            fined to the relief         of the needy and destitute,
            for "aged people require care and attention
            apart from financial         asslBtance,     and the BUQQ~Y
            of this care and attention           1s as much a charlta-
            ble and benevolent purpose as the relief              df
            their financial        wants!,'    So the 'charge of fees
            by such an institution           aB a home for the aged
            will not necessarily         prevent its classification
            as charitable        If such Bums "go to pay the ex-
            penses of operations         and not to the profit       of
            the founders or shareholders,"            for all persons~
            may "'under certain conditions          be proper subjects
            of charity."                In short, as the word "charity"
            Is commonly unaeistood in modern usage, It does
            not refer only to aid, to the poor and destitute
            and exclude all humanitarian activities,              though
            rendered at cost or less, which are maintained
            to care for the physical and mental well-being
            of the recipients,         and which make it less
            likely     that such recipients       will. become burdens
            on society."
                          1st Homes, Inc. v. Horn, 226 Ore. 298,
                          ) the court also recognized           the
                          o;e authorities,    and that such homes
for the aged could,.be an exerapt charitable       lnatltutlon,     1:'
likening   them in analogg to the charitable       teats applied to
hospitals,   but denied the exemption upon the ground ,that the
facts revealed the lack of any charter provlslon           for a contln-
uatlon of charitable    works aen, the assets were disposed of in
the event of corporate dissolution.        Other determlnlng factors
considered   to be relevant in the determination,         besides the
charter purposes and by-law QroViSion8,       Were   the   aQQllOatlOn
                               L
                              -3361-
Mr. Joe Resweber,    Page 11 (C-697)


or use of receipts;       whether patrons received the same ,treatment
irrespective     of ability   to pay; whether the doors of the home
were open to the poor as well as the rich and without other
discrimination;      whether charges were made to all patrons and
whether any charges were made to the Indigent;         whether a charl-
table trust fund was created; and whether If the home had no
operational     gains, there were offsetting    advantages.
        The Court In Trainee v. St. Petereburg Methodist Rome, Inc.,
173 So.26 176 (Fla. Igbb}, recognized    that providing homes for
the aged wa8 a proper charitable   Qurpoae, but denied the
exemption upon a showing that the facllltlea    were not available
to the general public,  many applicants   were not accepted unless
they are able to pay, and,the charter failed    to disclose what
would happen to its assets in the event of corporate dissolution.
       In the oaae of Clarewood House, we assume the facts to be
true that rufflclent  applicants  not able to pay are accepted
by the Boerd of Directors   under the circumstances.
        The Ohio Supreme Court, in The Phllada Home Pund v. Board
                              31 (19bb) and the Nebraska Supreme
                             as v.   O.E.A.'Senior     Citizens,    Inc
                                    7l9   725 m          denied a chktable
                                   whos; purpose war; merely “the furnlah-
lng of low cost housing at Its real cost.’            This activity     the
courta said did not In itself        fall within the meaning of “charity,’
declaring    that “the reason for exemption Is present benefit            to
the general public sufficient       to justify    the loss of tax revenue.”
The Institutions     were unable to show clearly       sufficient    facts to
satisfy   this test.     In the County of Douglas case, supra, although
it was shown that the Internal Revenue Service and the Treasury
Department had ruled that the institution          Van  owned and operated
exclusively    for charltable’purposes,      the Court nevertheless       held
to the contrary,     saying:
           “The design and purpoees of the building
           on the land was to furnish housing to
           selected people at low cost.   There is
           nothing to Indicate that it was to be below
           the cost of the service furnished.   . . .
           In fact no right to remain In occupancy other
           than at the will of the defendant waB a declared
           purpo:e except as to a limited olass of occupants.
           . . .    (111 N.W.2d 725).




                              -336,s
 Hr. Joe Resweber,    Page 12 (C-697)


         In the case of Clarewood House, we are advised by the
facts  submitted that the malti”purQoBe and use Is not the mere
fUI?liBhing of relatively    low-cost housing to selected people
but that charity Is the purpose, and the right to remain in
occupancy Is not at the will of the Board.       The mere lack of
a church sponsor does not prevent the Home from having a chllrl-
table exemption.    Apparently the cederal government Is satisfied
with Its exclusive    charitable   purpose and use and saw fit to
finance it one hundred per cent and give it an exemption from
taxes on the ground that it was organized and operated as exclu-
slvely charitable.
        We find no substantial  or material distinctions     to be
made on the facts herein related as to Clarewood House as com-
pared to those related in our previous opinions.      In Opinion
C-357, suppa, for exampl&, Lnvolving &you l%Xio%?,sponsored by
the Brazes Presbyterian  Church, there was ‘I)o:: more charitable
benefit running to the public for Its operation than Is shown
in the Clarewood case,
          In writing this opinion,      we have attempted to set out
such legal guidelines      as exist on the question presented for
the benefit   of any other Interested      parties faced with a
similar question.      We hasten to point lout, however, that we
have assumed that no factual controversy         exists between the
taxing authority and the party seeking the exemption.          In issu-
ing official    opinions,   this office   1s not authorized to resolve
disputed factual Issues.        Cur opiniona are based solely upon
the application     of legal principles    to the facts submitted to
us.   If a taxing authority and a party seeking a tax exemption
are not in agreement aa to the evidential         facta upon which a
claim for exemption 1s based, the Qartles must resolve their
dlaoute in a oourt of law that Is authorized to resolve dlwuted




l.a‘QaG.oulirly  true, as stated by the-cited   authorities,   because
the burden of clear proof ls.~.on the one tilalming exemption;
exePlptlons from taxation are $5ver favored;   and all doubts are
resolved against the exemption and in favor of the taxing power.
                         SUMMARY
          The Attorney General’s office 1s not authorized    to
        pas0 on fact questlone.  However, under the facts sub-
        mitted, which we assume as true and unoontrover&lal,

                              -3363-
Mr. Joe Resweber,   Page 13   (C-697)



     Clarewood House is deemed to be an institution
     of purely public charity which would be entitled
     to exemption from ad valorem taxes under Article
     VIII, Section 2 of the Texas Constitution.
                                   Yours very truly,
                                   WAGGONER CARR
                                   Attorney General of Texas




APPROVED:
OPINIONCOMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Robert Flowers
RJoy gYY;
 .   .
APPROVEDFOR TIiE ATTORNEY
                        GENERAL
BY: T. B. Wright




                              -3364-